DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 28, 2022 in response to the Non-Final Office Action mailed on Mar 28, 2022, regarding application number 16/942,439. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-10 is/are currently pending and has/have been examined.

Response to Amendment 
	The Amendment filed on Jun 28, 2022 has been entered. Applicant’s Remarks filed on Jun 28, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn.
Based on the Amendments to the Claims, and Page(s) 6-10 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 9-13 of co-pending Application No. 16/942,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Claim 7 reads on reference application Claims 9 and 11. A table comparing the two claims is provided below, where the differences are identified in bold.  
Claim 7, Instant Application
Claim 11, Co-pending Application
A measuring point for determining a chemical intake capacity of a process medium, comprising: 
an inlet valve, 
an outlet valve, 
an analysis container,
 a dosing container and 
a pump with a regulatable delivery rate, wherein the inlet valve is connected to a first inlet for feeding in a process medium, a second inlet for feeding in an analyte, the analysis container and the dosing container, wherein the outlet valve is connected to a drain, the analysis container and the dosing container, wherein the inlet valve, the analysis container, the dosing container and the outlet valve are connected to one another in such a way that a flow circuit can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, wherein the analytical measuring device is arranged in the analysis container in such a way that the flow circuit can flow into the analytical measuring device
A measuring point for analyzing a process medium and for calibrating an analytical measuring device, comprising: 
an inlet valve, 
an outlet valve, 
an analysis container, 
a dosing container and 
a pump with a regulatable delivery rate, wherein the inlet valve is connected to a first inlet for feeding in a process medium, a second inlet for feeding in a calibration medium, the analysis container, and the dosing container, wherein the outlet valve is connected to an outlet, the analysis container and the dosing container, wherein the inlet valve, the analysis container, the dosing container and the outlet valve are connected to one another in such a way that a flow circuit can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, and wherein the analytical measuring device is arranged in the analysis container in such a way that the flow circuit can flow into the analytical measuring device


	It is noted that the term analyte could encompass a calibration medium, the term drain could encompass an outlet and that the differences in the preamble merely amount to functional language. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application. The same analysis applies to Claim 7 of the instant application when compared to Claim 11 of the co-pending application. The following claims are also provisionally rejected:
Instant Claim 8 reads on reference application Claim 10. The Claims are identical. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application.
Instant Claim 9 reads on reference application Claim 12. The Claims are identical. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application.
Instant Claim 10 reads on reference application Claim 13. The Claims are identical. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 9-13 of co-pending Application No. 16/942,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Claim 7 reads on reference application Claim 6. A table comparing the two claims is provided below, where the differences are identified in bold.  
Claim 7, Instant Application
Claim 6, Co-pending Application
A measuring point for determining a chemical intake capacity of a process medium, comprising: 
an inlet valve, 
an outlet valve, 
an analysis container,
 a dosing container and 
a pump with a regulatable delivery rate, wherein the inlet valve is connected to a first inlet for feeding in a process medium, a second inlet for feeding in an analyte, the analysis container and the dosing container, wherein the outlet valve is connected to a drain, the analysis container and the dosing container, wherein the inlet valve, the analysis container, the dosing container and the outlet valve are connected to one another in such a way that a flow circuit can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, wherein the analytical measuring device is arranged in the analysis container in such a way that the flow circuit can flow into the analytical measuring device
A measuring point for analyzing a process medium and for calibrating an analytical measuring device, comprising: 
an inlet valve, 
an outlet valve, 
an analysis container, 
a dosing container, and 
a pump with a regulatable delivery rate, wherein the inlet valve is connected to a first inlet for feeding in a process medium, to a second inlet for feeding in a calibration medium, to the analysis container, and to the dosing container, wherein the outlet valve is connected to a drain, the analysis container, and the dosing container, wherein the inlet valve, the analysis container, the dosing container, and the outlet valve are connected to one another such that a flow circuit can be realized in the measuring point, wherein the pump is arranged in such a way that it is suitable for generating the flow circuit, and wherein the analytical measuring device is arranged in the analysis container such that the flow circuit (S) can flow against the analytical measuring device


It is noted that the term analyte could encompass a calibration medium and that the differences in the preamble merely amount to functional language. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application. The following claims are also provisionally rejected:
Instant Claim 8 reads on reference application Claim 7. The Claims are identical. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application.
Instant Claim 9 reads on reference application Claim 8. The Claims are identical. Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawker et al (US 2008/0314450, already of record) in view of Prause et al (WO 2012/012834, already of record) and in further view of Ikeda (US 5,270,218, already of record).

	Regarding Claim 1, Hawker teaches a method for determining a chemical intake capacity of a process medium in a measuring point (see Hawker: Abstract; [0074]; Fig 1-9), wherein the method comprises at least the following steps: 
providing a measuring point through which a process medium flows and an analytical measuring device (see Hawker: [0075]; Fig 1-9), wherein the measuring point has an inlet valve (see Hawker: “sample channel inlet 28”, [0078]), an outlet valve (see Hawker: “waste outlet pipe 60”, [0086]), an analysis container (see Hawker: “probe 22 for measuring the concentration of ClO.sub.2 in the sterilizing fluid 11”, [0077]; “Ensuring fluid from the reservoir flows past the probe for a number of minutes could require having a large reservoir capable of containing a large volume of fluid”, [0015]; Fig 1-9; the examiner notes that Hawker contemplates and describes having the probe in a reservoir), a dosing container (see Hawker: “reservoir 10 containing sterilizing fluid 11”, [0075]) and a pump (see Hawker: “A pump 24 is also located in the sample channel 20, and is used for pumping fluid through the sample channel 20”, [0077]), 
wherein the inlet valve is connected to a first inlet (see Hawker: “sample channel inlet 28 for connection to a source of water”, [0078]; Fig 1-9), 
wherein the outlet valve is connected to a drain, the analysis container and the dosing container (see Hawker: Fig 1-9; the examiner notes that the waste outlet of Hawker corresponds to the claimed drain and that it is connected to the required structures), 
wherein the inlet vale is configured to feed into the process medium (see Hawker: “sample channel inlet 28 for connection to a source of water”, [0078]; Fig 1-9), 
wherein the inlet valve, the analysis container, the dosing container and the outlet valve are connected to one another in such a way that a flow circuit can be realized in the measuring point (see Hawker: Fig 1-9; recirculating structure), 
wherein the pump is arranged in such a way that it is suitable for generating the flow circuit (see Hawker: [0012]; Fig 1-9), 
wherein the analytical measuring device is arranged in the analysis container and is in contact with the process medium (see Hawker: “Ensuring fluid from the reservoir flows past the probe for a number of minutes could require having a large reservoir capable of containing a large volume of fluid”, [0015]; Fig 1-9; the examiner notes that Hawker contemplates and describes having the probe in a reservoir), 
closing the outlet valve, so that no process medium is discharged through the outlet valve to the drain (see Hawker: “valve 58 is used for directing fluid in the sample channel 20 either through the return channel 56 and into the reservoir 10, or through a waste outlet pipe 60”, [0085]; “valve 58 is set to allow fluid to be pumped up to the reservoir 10”, [0095]), 
closing the inlet valve so that no additional process medium is fed from the first inlet into the measuring point and a predetermined volume of process medium is located in the measuring point (see Hawker: “Undosed water enters the system through the water inlet 2B. The water inlet 28 is controlled by the second solenoid valve 30”, [0089]; Fig 8 of Hawker shows the water inlet being closed to allow for analysis and eventual discharge, showing recirculation of the fluid through the system and ejection of used fluid), 
feeding a predetermined volume of the analyte into the measuring point (see Hawker: “first solenoid valve 17 is opened and dosed sterilizing fluid 11 is admitted into the reservoir 10”, [0093])
circulating the analyte and the process medium through the pump, so that the flow circuit is generated and an analyte process medium mixture flows into the analytical measuring device (see Hawker: Fig 8 of Hawker shows the water inlet being closed to allow for analysis and eventual discharge, showing recirculation and ejection of the system), 
wherein a predetermined flow velocity of the analyte process medium mixture is set by the pump (see Hawker: “flow rate is determined by the recommended flow rate across the probe 22… To achieve such a flow rate, a pump such as a KNF.RTM. diaphragm pump, may be used which operates at a flow rate of 100-150 ml/minute at 24 volts”, [0096]; thus, Hawker describes using a specific flow rate that is predetermined based on the requirements of the probe), 
measuring a measured value using the analytical measuring device (see Hwker: “with reference to FIGS. 1-10, the syphon system permits the probe to measure the concentration of ClO.sub.2 in the dosed water”, [0118])
Hawker does not teach:
comparing the first measured value with a second measured value, 
summing  the fed-in predetermined volumes to form a total volume of the analyte fed into the measuring point, 
measuring a first measured value of the process medium using the analytical measuring device
determining the chemical intake capacity of the process medium based on the total volume of the analyte fed in.
However, Prause teaches the analogous art of a method of managing a reservoir of water for disinfection processes (see Prause: Abstract). Prause teaches that recirculation (i.e. feeding of disinfectant, passing a sample through the system and measuring said sample) should be performed to obtain a suitable disinfection dosage of the recirculated water through multiple measurements (see Prause: Page 2/50). Prause also teaches continuing the recirculation until the level of disinfectant has reached its target level (i.e. comparing against a predetermined limit value by measuring a value using a device) to monitor the amount of used disinfectant as a way of determining how much disinfectant to add or not add (i.e. chemical intake capacity) in further steps (see Prause: Page 4/50; Page 5/40, “monitoring the level of the sensed disinfectant level; and adding disinfectant to the water in response to the sensed level to promote adjustment of the sensed level towards the target level of disinfectant… may further include ceasing the dosing of disinfectant into the water, during the productive recirculation, if the water has been managed such that the target --> level of disinfectant will be reached within the water in the reservoir…  if the level of disinfectant is managed to a point where the target level will be reached, before the productive recirculation is ceased, the disinfectant dosing arrangement stops dosing”; the examiner notes that Prause teaches determining how much disinfectant is necessary to achieve a level of disinfection based on the recirculation, effectively determining the amount of disinfectant needed to achieve disinfection (i.e. chemical intake capacity) and using a tracked and measured value of added disinfectant (i.e. measuring fed-in values) to make process decisions such as stopping further dosing). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hawker to include continuous sampling (i.e. multiple measurements) and measuring steps to obtain the level of disinfectant needed (i.e. chemical intake amount) as taught by Prause, because Prause teaches that continuing recirculation until the level of disinfectant has reached its target level (i.e. comparing against a predetermined limit value by measuring a value) can be used to monitor the amount of used disinfectant as a way of determining how much disinfectant to add or not add (i.e. chemical intake capacity) in further steps (see Prause: Page 4/50; Page 5/40; Prause teaches determining how much disinfectant is necessary to achieve a level of disinfection based on the recirculation, effectively determining the amount of disinfectant needed to achieve disinfection (i.e. chemical intake capacity) and using a tracked and measured value of added disinfectant (i.e. measuring fed-in values) to make process decisions such as stopping further dosing). 

Modified Hawker teaches a recirculating process and the required structural components (see above). Modified Hawker teaches the inlet valve and medium inlet (water inlet and associated solenoid valve) and the analyte inlet (ClO2 dosed inlet) being separate, and further teaches the inlet valve (water inlet) in communication with the dosing container (i.e. reservoir), analysis container (probe), pump and outlet valve/drain (waste outlet and associated solenoid valve) (see reproduced Fig 3 below).

    PNG
    media_image1.png
    312
    497
    media_image1.png
    Greyscale

Modified Hawker does not specifically teach the arrangement of the inlet valve (i.e. water valve), where a second inlet of the inlet valve is connected to the analyte source (i.e. the ClO2 dosing inlet). Further, modified Hawker does not teach feeding the analyte into the measuring point through the inlet valve from the second inlet. 
However, Ikeda teaches the analogous art of a method for sampling for the determination of a service life of a chemical (see Ikeda: Abstract). Ikeda teaches using multi-way valves for supplying samples and solvents for diluting said samples (see Ikeda: Column 2, line 51-68). As such, Ikeda teaches an alternative manner for arranging a measurement device where all relevant fluids can be input into the system by use of multi-way valves.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hawker to include a multi-way valve as an inlet, thus having the water inlet and ClO2 inlet be supplied into the system through a single multi-way valve, because Ikeda teaches that multi-way valves can be used for supplying samples and solvents for diluting said samples, effectively demonstrating an alternative manner for arranging a measurement device where all relevant fluids can be input into the system by use of multi-way valves and suggesting a reasonable expectation of success in using such a structure (see Ikeda: Column 2, line 51-68). 

Regarding Claim 2, modified Hawker teaches all the limitations as applied to Claim 1 and further teaches wherein the limit value is a disinfectant content and the analytical measuring device is a disinfection sensor (see modification of Claim 1, Prause teaches measuring disinfectant concentration, such as ClO-2, with a sensor).

Regarding Claim 3, modified Hawker teaches all the limitations as applied to Claim 1 and further teaches wherein the limit value is a depletion rate of a disinfectant and the step of detecting a measured value comprises detecting a pair of measured values having a first measured value and a second measured value (see modification of Claim 1, Prause teaches multiple measurements for determining how much disinfectant is necessary to achieve a level of disinfection based on the recirculation, effectively determining the amount of disinfectant needed to achieve disinfection (i.e. chemical intake capacity) and using a tracked and measured value of added disinfectant (i.e. measuring fed-in values) to make process decisions such as stopping further dosing). 

	Regarding Claim 4, modified Hawker teaches all the limitations as applied to Claim 3. Modified Hawker teaches multiple measurements (see combination with Prause) and teaches that measurement times depend on the probe (see Hawker: “Fluid from the reservoir may circulate around the loop and past the probe a number of times for a predetermined time period long enough for the probe to take an accurate and stable reading. Preferably, this predetermined time period is around two minutes”, [0015]). 
Modified Hawker does not specifically teach wherein there is a time interval between the detection of the first measured value and the second measured value less than 10 minutes. 
However, based on the above teachings, where the combination teaches multiple reading and teaches that a preferred time period to obtain a single measurement is two minutes, it would have been well within the skill of one of ordinary skill in the art to have set the time intervals between measurements to be less than 10 minutes as the prior art suggests a predetermined period of two minutes per measurement. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the time period between measurements in the method of modified Hawker to be less than 10 minutes, because the prior art combination teaches multiple reading and teaches a preferred time period to obtain a single measurement being two minutes, therefore suggesting a predetermined period of two minutes per measurement. 

Regarding Claim 5, modified Hawker teaches all the limitations as applied to Claim 1 and further teaches wherein the steps of feeding, circulating and detecting the first measured value occur simultaneously or within a time interval of less than 10 seconds (see modification of Claim 1, the combination teaches continuous measurements during operation and a recirculating method and device, suggesting that all steps are consistently occurring at the same time).

Regarding Claim 7, the structure is deemed to be the same as the structure described in method Claim 1, said structure already having been addressed in Claim 1. Thus, the same rejection applies, mutatis mutandis. 


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawker et al (US 2008/0314450, already of record) in view of Prause et al (WO 2012/012834, already of record), Ikeda (US 5,270,218, already of record) and in further view of Vincent (US 2009/0057145, already of record) and Qureshi et al (US 4,859,422, already of record).

Regarding Claim 8, modified Hawker teaches all the limitations as applied to Claim 7. 
Modified Hawker does not teach ‘wherein the measuring point further comprises a bypass channel which connects the first inlet and the drain in order to guide a part of the process medium from the first inlet past the analysis container and the dosing container to the drain’. 
However, Vincent teaches the analogous art of an apparatus for monitoring chlorine in water (see Vincent: Abstract). Vincent teaches using a bypass channel between the inlet and the outlet to recirculate fluid that has already been analyzed in order to continue processing the sample (see Vincent: [0059]; [0064]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Hawker to include a bypass channel connecting the inlet and the waster (i.e. drain) that is capable of recirculating an already analyzed sample, thereby creating a measuring loop, as suggested by Vincent, because Vincent teaches that this allows for continual processing of the sample (see Vincent: [0059]; [0064]).

Modified Hawker teaches a pump (see modification of Claim 7).
Modified Hawker does not teach “wherein a first drive means of the pump is arranged in the bypass channel and a second drive means of the pump is arranged in the flow circuit, wherein the first drive means is suitable for driving the second drive means”.
However, Qureshi teaches the analogous art of an analysis system with metered fluid control (see Qureshi: Abstract). Qureshi teaches that multiple flow streams can be handled by use a positive displacement pump, where the positive displacement pump comprises first and second pump means and a common drive for the means to provide correlated flows (see Qureshi: Column 1, line 47-60; Claim 6). As such, Qureshi teaches an alternative structure for manipulating multiple fluids that provides for correlated flow control. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pump of modified Hawker to be a positive displacement pump comprising first and second pump means and a common drive as taught by Qureshi, because Qureshi teaches that the structure provides for control of multiple fluid flows in a correlated manner. 

Regarding Claim 9, modified Hawker teaches all the limitations as applied to Claim 8 and further teaches wherein the inlet valve is configured as a multi- way valve (see modification of Claim 7). 

Regarding Claim 10, modified Hawker teaches all the limitations as applied to Claim 9 and further teaches wherein the analytical measuring device is an electrochemical chlorine sensor, an electrochemical chlorine dioxide sensor, a bromine sensor, a pH sensor, a conductivity sensor or a dissolved oxygen sensor (see modification of Claim 7, chlorine dioxide sensor and chlorine dioxide as a disinfectant). 

Allowable Subject Matter
Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition to the remarks made of record, the Claim 6 define over the prior art because the prior art does not teach or suggest:
The method of Claim 6, which includes the features of Claim 1, and further describes that a disinfectant requirement is calculated based on a sum of the fed-in volumes to feed in an amount of disinfectant. 

Response to Arguments
Applicant's Arguments, filed on Jun 28, 2022, towards the previous prior art rejections on Page(s) 6-10 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 8-9 of their Remarks, that the rejections are overcome and should be withdrawn because the cited references, whether considered separately or in combination, fail to disclose, teach or suggest all elements of the claims. Applicant describes an exemplary embodiment of the instant specification, describes the references and states that the teachings of the reference are what Applicant is seeking to avoid. 
The examiner respectfully disagrees.
Regarding Applicant’s Arguments, the examiner notes that Applicant has not explicitly pointed out the differences in the claims that render the combination unsatisfactory. As such, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, the examiner notes that, currently, the references meet the claim as written. Applicant’s arguments should be directed towards the claim language, particularly how the citations do not render the limitations obvious. As it stands, Applicant has not argued any limitation in particular and appears to be describing that the application is allowable because the application is different. The examiner notes that such differences should be explicitly claimed. Thus, the rejections are maintained and the examiner directs applicant’s attention to the 35 USC 103 rejection above for a full explanation of the modifications used to reject the instant claims. 
The examiner notes that the additional limitations in Claim 6 provide information that corresponds to Applicant’s Arguments on Page 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798